      Case 1-19-01020-cec                 Doc 11   Filed 05/31/19    Entered 05/31/19 16:13:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------
 In re:                                                   :   Chapter 7
                                                          :   Case No.: 18-43227-cec
 Melvin Smalls &                                          :
 Maxine E. Espinoza Smalls                                :
 aka Maxine Espinoza                                      :
                                                      :
                             Debtor.                      :
 ----------------------------------------------------
 Wilmington PT Corporation,                           :
                                                      :
                             Plaintiff,                   :   Adv. Proc. No.: 19-01020-cec
                 -against-                                :
                                                      :
 U.S. Bank National Association                           :
                                                      :
                             Defendant.
 -------------------------------------------------------


                   AFFIRMATION IN RESPONSE TO PLAINTIFF’S
              OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

          Richard Postiglione, Esq., an attorney admitted to practice in this district hereby affirms

and sets forth as follows:

1.        This affirmant is associated with the law firm of Friedman Vartolo, LLC counsel to Fay

Servicing, LLC as Servicer for U.S. Bank National Association as Legal Title Trustee for Truman

2016 SC6 Title Trust (the "Secured Creditor").



2.        The Secured Creditor hereby submits this response to the Plaintiff’s opposition and in
      Case 1-19-01020-cec         Doc 11     Filed 05/31/19      Entered 05/31/19 16:13:43




further support of its motion to dismiss (the "Motion") the Complaint in the above-captioned

Adversary Proceeding filed by Wilmington PT Corporation (the "Plaintiff") as it relates to the

Secured Creditor.

3.     Secured Creditor repeats and realleges all of the statements and arguments in its Motion

and the same is hereby incorporated by reference.

4.     As stated in the Motion a loan modification of the first lien mortgage held by Secured

creditor was effective as of April 1, 2011. The modification effectively resolved the foreclosure

action commenced by the Secured Creditor. This is the very same foreclosure action that would

have cut off Plaintiff’s junior lien interest had it been completed.

5.     I respectfully direct the Court’s attention to Exhibit B of the Motion which is a copy of

the Summons and Complaint in Defendant’s underlying foreclosure action that preceded the

modification. Paragraph eight of the Complaint states that the loan was due for the September 1,

2008 payment. The monthly principal, interest and escrow payment was $2,818.00. The

modification, effective April 1, 2011, had to account for thirty months of missed payments at

$2,818.00 each as well as foreclosure fees and costs. It is clear to see why the total amount due in

the modification was higher than the original mortgage. Again, the alternative was a completed

foreclosure action. Luckily, foreclosure was avoided, and the borrower was put in a better

position to perform on both loans.

6.     The HAMP modification, annexed as Exhibit C to the Motion, lowered the monthly

payment from $2,818.00 to $1,555.15. This alleviation in the monthly payment clearly made it

easier to perform on both Secured Creditor’s mortgage and the Plaintiff’s mortgage.

7.     A review of the claims register in the underlying bankruptcy petition under case 18-43227

reveals a Transfer of Claim filed by the Plaintiff on February 18, 2019. The assignments of
      Case 1-19-01020-cec         Doc 11     Filed 05/31/19      Entered 05/31/19 16:13:43




mortgage attached to the Transfer of Claim demonstrate that Plaintiff acquired its mortgage on

September 18, 2018. This was well over seven years after Defendant modified its mortgage for

the benefit of the Debtor. Any argument about the loss of equity due to the modification bears no

weight as Plaintiff was not the holder of the mortgage when the loan was modified. When

Plaintiff acquired the mortgage via an assignment it should have already been fully aware of

Defendant’s foreclosure action and subsequent resolution by the loan modification. When

Plaintiff acquired its mortgage the six year statute of limitations for an unjust enrichment claim

had already expired as the loan was modified effective April 1, 2011. The Transfer of Claim is

annexed hereto as Exhibit “A”.

8.     Plaintiff’s entire claim presupposes a scenario in which Defendant forecloses its

mortgage and cuts off its interest. Should debtor ever default thus prompting a new foreclosure

action by Defendant then Plaintiff can simply pursue this very same remedy in that action. That

scenario has not currently materialized thus Plaintiff is in no real threat of damages and this suit

is premature. Any argument about equity could be more appropriately made at that time.

9.     Although Defendant’s position is that Plaintiff has failed to state a claim for relief, and

any such unjust enrichment claim is barred by the six year statute of limitations, there is yet

another remedy that Plaintiff can pursue which is to commence a foreclosure action in state

court. A secondary cause of action can be added to its foreclosure complaint seeking the same

relief requested within this Adversary Proceeding. The suit would then have oversight by the

very same court that had oversight over Defendant’s foreclosure and subsequent modification

and resolution. In fact, if the borrower is in default on Plaintiff’s mortgage then Plaintiff should

have already commenced a foreclosure action and pursued this remedy rather than allowing

additional interest as well as fees and costs to accrue.
      Case 1-19-01020-cec         Doc 11     Filed 05/31/19      Entered 05/31/19 16:13:43




10.    This adversary proceeding should be dismissed in its entirety. Defendants respectfully

request that this Court grant the instant Motion to Dismiss along with such other and further

relief as this Court deems is just and proper.




Dated: May 31, 2019
       Garden City, New York

                                                 By: /s/ Richard Postiglione, Esq.
                                                 Richard Postiglione, Esq.
                                                 FRIEDMAN VARTOLO, LLP
                                                 Attorneys for Fay Servicing, LLC
                                                 1325 Franklin Avenue, Suite 230
                                                 Garden City, NY 11530
                                                 T: (212) 471-5100
                                                 F: (212) 471-5150
     Case 1-19-01020-cec                Doc 11    Filed 05/31/19      Entered 05/31/19 16:13:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------
In re:                                                   :    Chapter 7
                                                         :    Case No.: 18-43227-cec
Melvin Smalls &                                          :
Maxine E. Espinoza Smalls                                :
aka Maxine Espinoza:                                     :
                           Debtor.                       :
----------------------------------------------------
Wilmington PT Corporation,                           :
                                                     :
                           Plaintiff,                    :    Adv. Proc. No.: 19-01020-cec
                                                         :
         -against-                                       :
                                                         :
U.S. Bank National Association                           :
                                                         :
                           Defendant.
-------------------------------------------------------
                                        CERTIFICATE OF SERVICE

       On May 31, 2019, I served a true copy of the annexed MOTION TO DISMISS by
mailing the same by First Class Mail in a sealed envelope, with postage prepaid
thereon, in a post office or official depository of the U.S. Postal Service within
the State of New York, addressed to the last known address of the addressee, and
the property address as indicated on the attached Service List annexed hereto.


                                                             By: /s/Richard Postiglione
                                                             FRIEDMAN VARTOLO LLP
                                                             1325 Franklin Avenue, Ste. 230
                                                             Garden City, New York 11530
                                                             T: (212) 471-5100
                                                             F: (212) 471-5150
        Case 1-19-01020-cec   Doc 11    Filed 05/31/19   Entered 05/31/19 16:13:43




                                       SERVICE LIST



Seth D. Weinberg
Hasbani & Light, P.C.
450 Seventh Avenue
Ste 1408
New York, NY 10123
Plaintiff’s Attorney
Case 1-19-01020-cec   Doc 11   Filed 05/31/19   Entered 05/31/19 16:13:43




                         EXHIBIT A
        Case 1-19-01020-cec
             1-18-43227-cec                    Doc 11
                                                   26          Filed 05/31/19
                                                                     02/18/19             Entered 05/31/19
                                                                                                  02/18/19 16:13:43
                                                                                                           16:55:36




B 2100A (Form 2100A) (12/15)



                         UNITED STATES BANKRUPTCY COURT
                                               Eastern District
                                            __________          of New
                                                         District      York (Brooklyn)
                                                                   Of __________

In re ________________________________,
      MELVIN SMALLS MAXINE E ESPINOZA SMALLS A/K/A MAXINE Case No. ________________
                                                          ESPINOZA  MELVIN SMALLS MAXINE E ESPINO




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



______________________________________
  Wilmington PT Corporation                                                 ____________________________________
                                                                             Trinity Financial Services, LLC
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):      2
should be sent:                                                             Amount of Claim:       $51,950.73
                                                                            Date Claim Filed:       9/11/2018
  Wilmington PT Corp c/o Hasbani & Light,
  PC, 450 Seventh Avenue, Ste 1408, New
  York, NY 10123
Phone: ______________________________
         (646) 490-6677                                                     Phone: (855) 818-6806
Last Four Digits of Acct #: ______________
                                 8842                                       Last Four Digits of Acct. #: __________
                                                                                                             2205

Name and Address where transferee payments
should be sent (if different from above):

 FCI Lender Services, 8180 East Kaiser
 Blvd, Anaheim Hills, CA 92808
Phone: (800) 931-2424
Last Four Digits of Acct #:    8842



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________
    s/ Seth D. Weinberg                                                     Date:____________________________
                                                                                  2/18/19
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Reset                                                                                           Save As...                          Print
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-1
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-1
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-1
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-1
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-1
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-1
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-1
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-1
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-2
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-2
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-3
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-3
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-4
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-4
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
Case
 Case1-18-43227-cec
      1-19-01020-cec Doc
                      Doc26-4
                          11 Filed
                              Filed05/31/19
                                    02/18/19 Entered
                                              Entered05/31/19
                                                      02/18/1916:13:43
                                                               16:55:36
                Case
                 Case1-18-43227-cec
                      1-19-01020-cec Doc
                                      Doc26-5
                                          11 Filed
                                              Filed05/31/19
                                                    02/18/19 Entered
                                                              Entered05/31/19
                                                                      02/18/1916:13:43
                                                                               16:55:36


 Information to identify the case:
 Debtor 1               Melvin Smalls                                                 Social Security number or ITIN   xxx−xx−7553
                        First Name   Middle Name      Last Name                       EIN _ _−_ _ _ _ _ _ _
 Debtor 2               Maxine E Espinoza Smalls                                      Social Security number or ITIN   xxx−xx−4385
 (Spouse, if filing)
                        First Name   Middle Name      Last Name                       EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court              Eastern District of New York
                                                                                      Date case filed for chapter 7 6/1/18
 Case number:          1−18−43227−cec



                  NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No.listed below was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the alleged transferor.
As evidence of the transfer of that claim, the transferee filed a Transfer of Claim Other than for Security in the clerk's
office of this court on      (date).


     Transferor data will be printed by the BNC                             Transferee data will be printed by the BNC
     Name of Alleged Transferor                                             Name of Transferee

     Address of Alleged Transferor:                                         Address of Transferee:


                                   ~~DEADLINE TO OBJECT TO TRANSFER~~
The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty one
(21) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be
substituted as the original claimant without further order of the court.


 Dated: February 19, 2019


                                                                            For the Court, Robert A. Gavin, Jr., Clerk of Court




trcnew.jsp [Notice of Trans of Claim rev. 02/01/17]
             Case
              Case1-18-43227-cec
                   1-19-01020-cec Doc
                                   Doc26-6
                                       11 Filed
                                           Filed05/31/19
                                                 02/18/19 Entered
                                                           Entered05/31/19
                                                                   02/18/1916:13:43
                                                                            16:55:36


                                                      Notice Recipients
District/Off: 0207−1                          User: cteutonic               Date Created: 2/19/2019
Case: 1−18−43227−cec                          Form ID: trc                  Total: 2


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee       USTPRegion02.BR.ECF@usdoj.gov
                                                                                                            TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
9352652     TRINITY FINANCIAL SERVICES, LLC            2618 SAN MIGUEL DRIVE, SUITE 303               NEWPORT
            BEACH, CA 92660
                                                                                                            TOTAL: 1
